Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In reference to claim 1, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, circuitry configured to calculate a differential value between an absolute value of the rate of change over time of the first exhaust temperature and an absolute value of the rate of change over time of the second exhaust temperature; calculate an integrated value obtained by integrating a certain number or more of values of the differential value; and judge a state is the removed state if the integrated value is less than a predetermined threshold value, and the predetermined condition includes the exhaust flow rate is being a predetermined upper limit flow rate or less larger than the lower limit flow rate.
In reference to claim 4, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, circuitry configured to calculate an engine stopping time from when the internal combustion engine is stopped to when the internal combustion engine is started, wherein the predetermined condition includes an integrated value of an intake air flow rate from when the internal combustion engine is started up is being a predetermined integrated value or more, and the circuitry is further configured so as to increase the predetermined integrated value when the engine stopping time is long compared to when the engine stopping time is short.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746

11 August 2021